        Case 2:19-cv-05093-GEKP Document 8 Filed 03/12/20 Page 1 of 1



                        N THE lf:\JITED STATES DISTRICT COCRT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA




DATE:           3110120

TO:             Regina M. Zarnowski, Deputy Clerk to Magistrate Judge Sitarski

FROM:          Jim Deitz, Deputy Clerk
                                                                                        FILED
RE:             STATE COURT RECORD
                                                                                        MAR 2 1 2020
CAPTION:        JOHNSTON v. ESTOCK, ET AL                                            KATE BARKMAN. Clerk
                                                                                   By            Deo. Cler~

CASE NO:        19-CV-5093


     Please acknowledge receipt of the State Court Record as described in the attached letter,
which has been received by you.




Please sign and return this letter to the Clerk's Office for filing as a receipt of the State Court
Record.
